Title: Charles Willson Peale to Thomas Jefferson, 10 April 1820
From: Peale, Charles Willson
To: Jefferson, Thomas


					
						
							
								Belfield
								April 10th 1820.
							
						
						I have been Dear Sir
						long oppressed under duty, respect and friendship, in having omited to write to you about the Plow which you so obligingly sent me.   The principle on which the form is given is undoubtably excellent, as the action is by strait lines, yet without a proper length is given to the mould board, all its advantages are lost.
						I made repeated tryals of this Plow by an expert farmer at home, and also tryed the skill of one of my Neighbours, and on Mature deliberation, found the mould was too short, so that the sod coming against a Bluff, made it very heavy in the draught.
						I then thought to have made a Model of a few Inches greater length, on your principle invention of principle, and send you a Plow, Which I am of opinion would then more gently raise the Sod, and without breaking it turn it over, the great desideratum of the Machine. But a multitude of Cases, imbarrisments & various labours from time to time has prevented the execution of my wishes, still thinking it must be done yet neglected so long that I am ashamed of the omission of addressing you, as in friendship bound to do. If now wrong, command the reparation and forgive 
						
							your Old friend
							
								C W Peale
							
						
					
					
						
							
								PS. 
								I send you a Rasor-strop & a Box of Paste to replenish, as believing you will find it superior to most others for the fine edge it gives to your Razor.
							
							
								
								
									The Partnership wished to send one ellegantly ornamented, But I choose to loose no time, by sending this.
								
							
						
					
				